Citation Nr: 0321142	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  97-12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
fractures of the right mid tibia and fibula.

2.  Entitlement to service connection for right hand 
disability, claimed as arthritis of the right hand. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to September 
1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decisions by a Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a personal hearing in May 1999.   This case was 
previously before the Board.  In a decision dated August 
2002, the Board denied the two issues discussed above.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In the 
August 2002 decision, the Board also granted service 
connection for post-traumatic stress disorder (PTSD).  
Therefore, this issue is no longer on appeal.  

In January 2003, pursuant to a Joint Motion of Remand and to 
Stay Proceedings, the Court vacated the August 2002 Board 
decision as to remaining issues on appeal and remanded the 
case for consideration in view of the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).   


REMAND

The joint motion states that a remand is required due to the 
Board's failure to ensure that VA satisfied the notice 
requirements of 38 U.S.C.A. § 5103(a), as amended by the 
VCAA.  Prior to May 1, 2003, the Board would have attempted 
to cure any VCAA notice deficiency by mailing a VCAA notice 
letter to the veteran pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  
However, it appears that this regulation has been recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, - 7305, - 7316 (Fed. Cir. May 
1, 2003).  

Further, the Board received a VA examination report dated 
October 2002 and a written correspondence with supporting 
documents from the veteran in June 2003.  The Board notes 
that it appears from the October 2002 VA examination report 
that the examiner did not have the claims file available for 
review.  This evidence also has not received initial 
consideration from the RO.  Disabled American Veterans, supra 
(the Board cannot consider additional evidence without having 
to remand the case to the RO for initial consideration, 
pursuant to 38 U.S.C.A. § 7104(a) (West 2002)).  In light of 
the recent judicial decision and the information discussed 
above, the case must be returned to the RO for further action 
prior to appellate review by the Board.   

Accordingly, this matter is REMANDED to the RO for the 
following actions:
 
1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  As noted above, it appears from the 
October 2002 VA examination report that 
the examiner did not have the claims file 
available for review.  The claims file 
should be available for the examiner to 
review when determining etiology of a 
disability.  Please provide the examiner 
with the claims file for his review.  The 
examiner is asked to prepare an addendum 
to the October 2002 examination and 
determine whether his opinions expressed 
in the October 2002 examination report 
have changed following his review of the 
claims file.  If so, the examiner is 
asked to express his new opinions and 
what they are based on.  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine whether 
service connection for residuals of 
fractures of the right mid tibia and 
fibula and right hand disability, claimed 
as arthritis of the right hand, is 
warranted.  If these benefits sought are 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




